Title: To George Washington from Benjamin Goodhue, 30 August 1797
From: Goodhue, Benjamin
To: Washington, George



My most respected and Dear Sir
Salem [Mass.]30th Augst 1797

I am fearfull you may have thought me unmindfull of my pleasing obligation to see you supply’d with Cod fish, but be assured I shall never be forgetfull of the honour and interest I feel in executing any commands you may ever impose—on my return from Congress in March I apply’d to Mr Daniel Sargent of Boston who is the most reputed person for procuring the best of fish who informed me it could not be had till about this time, and he has with the highest satifaction sent me two quintals of the first quality, which I now forward you by Capt. Silver to whom you may pay for it agreably to the enclosed bill if convenient—I enclose a recipe for Cooking it &c. agreably to your desire and hope it may answer your wishes, should the two quintals be more then you should want for a yearly supply in future you’l please to inform me—the price is like everything else at this time unusualy high tho’ the difference in quality always causes a great proportionate difference in price.
By the various accounts from Europe We have the pleasing expectation, that the mania of disorder and disorganization which has been so severe a scourge to that part of the World and exposed us to the most emminent hazzard is abating, and a dawn of right reason in France seems to manifest itself in such a manner as presages

the most happy consequences to Mankind, but from whence We can more particularly console ourselves is from a reflection that an encreasing knowledge of our true interest and an attachment to our Government is visible throughout our Country—that you may be happy enough to live to see faction and foreign influence extinct among us is the fervent prayer of him who prides himself in being ever yours with the utmost respect and affection

B. Goodhue

